IN THE DISTRICT COURT OF APPEAL
                                             FIRST DISTRICT, STATE OF FLORIDA
MICHAEL WHITEHEAD,
                                             NOT FINAL UNTIL TIME EXPIRES TO
      Petitioner,                            FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED
v.
                                             CASE NO. 1D14-2849
FLORIDA COMMISSION                ON
OFFENDER REVIEW,

      Respondent.

_____________________________/

Opinion filed March 5, 2015.

Petition for Writ of Certiorari – Original Jurisdiction.

Michael Whitehead, pro se, Petitioner.

Sarah Rumph, General Counsel, and Mark Hiers, Assistant General Counsel,
Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

BENTON, WETHERELL, and SWANSON, JJ., CONCUR.